PER CURIAM.
Affirmed without prejudice to any right appellant may have to file an appropriate postconviction motion. See, e.g., State v. Lyons, 979 So.2d 1074 (Fla. 4th DCA 2008); Llerena v. State, 953 So.2d 31, 33 (Fla. 3d DCA 2007) (remanding to trial court for examination of the plea transcript, clerk’s notes in the court file, and *226the judgment and sentence to determine whether the sentence was ordered to be coterminous with the other sentences imposed).
GROSS, DAMOORGIAN and LEVINE, JJ., concur.